DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 25, 2020 and August 12, 2022 are being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding Claim 11, “the modulation holes are arranged at random positions” is not present in the specification.
Regarding Claim 12, “cross-sectional shapes of the modulation holes of a same modulation subunit are different” is not present in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities: “objected” should read --object--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “reconstruct the differential response to obtain an original spectrum”. However, it is unclear whether the differential response is being reconstructed, or the differential response is being used in the reconstruction of the original spectrum. The examiner notes that the limitation should read --reconstruct an original spectrum utilizing the differential response-- for the purposes of examination. 
Claim 5 recites two possible limitations of “a bottom of the modulation hole penetrates the base plate or does not penetrate the base plate”. It is unclear how this claim is further limiting, as the two limitations pose the only two possible options. Applicant is advised to choose one such limitation, so that the claim will be further limiting. Appropriate correction is required.
Claim 6 recites the limitation “below each modulation unit” in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the claim in line 1 should read --The noninvasive glucometer of claim 2,-- for the purposes of examination.
Claim 10 recites the limitation “reconstructing the differential response to obtain the original spectrum”. However, it is unclear whether the differential response is being reconstructed, or the differential response is being used in the reconstruction of the original spectrum. The examiner notes that the limitation should read --reconstructing the original spectrum utilizing the differential response-- for the purposes of examination. 
Claim 12 recites the limitation “a same modulation subunit”. It is unclear what a “modulation subunit” is referring to when previous recitations describe a “modulation unit”. See claim 2 “modulation unit”; ¶[0087] integral modulation unit; Figs. 9-11 “modulation units” 11, 12, 13. The examiner notes that the limitation should read --a same modulation unit-- for the purposes of examination. 
Claims 2-4, 7-9, 11, and 13-20 are rejected by their dependency on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US Patent Publication 2018/0080823), hereinafter Bae, in view of Bao et al. (US Patent Publication 2014/0061486 – cited by applicant), hereinafter Bao.
Regarding Claim 1, Bae teaches “a noninvasive glucometer, comprising” (see abstract, ¶[0085] light reflected from skin used to determine blood glucose level); “a light source” (¶[0021] & [0082] light source; Fig. 4 & 8) “and a spectrometer” (¶[0007] & [0083] spectrometer; Figs. 2-4 & 8); “a spectrum emitted by the light source generate incident light entering the spectrometer after passing through an object to be detected” (¶[0083] spectrometer may receive light scattered from irradiated object and measure a spectrum; Fig. 8 & 11); “the spectrometer comprises: an optical modulation layer” (¶[0007] & [0044] bandpass filter Fig. 1 110, Fig. 6 600, Fig. 8) “configured to perform light modulation on the incident light to obtain a modulated spectrum” (¶[0007] filtered light, ¶[0085] scattered light; Figs. 4-5 & 8 LS); “a photoelectric detection layer” (¶[0049], [0059]  photodetector; Figs. 1 & 4-5 120) “located below the optical modulation layer,” (Figs. 1 & 4 120) “and configured to receive the modulated spectrum” (¶[0049], [0059]  photodetector; Figs. 1 & 4-5 120); “and a signal processing circuit layer” (¶[0021] & [0084] processor, Fig. 8 830; ¶[0078]-[0079] spectrum scanner and generator, Fig. 7) “located below the photoelectric detection layer and configured to reconstruct to obtain an original spectrum” (¶[0078]-[0079] spectrum scanner and generator, Fig. 7). While Bae does not explicitly disclose the signal processing circuit layer located below the photoelectric detection layer, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a mere rearrangement of parts that would not have modified the operation of the device and it would merely be an obvious matter of design choice.
Bae is silent regarding “provide differential response with respect to the modulated spectrum; configured to reconstruct the differential response to obtain an original spectrum”.
Bao teaches a spectrometer with a plurality of semiconductor nanocrystals (see abstract; Fig. 1A). Bao teaches “provide differential response with respect to the modulated spectrum” (¶[0008] & [0152] differential response); “configured to reconstruct the differential response to obtain an original spectrum” (¶[0132] reconstruction of the original light spectrum; Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the differential photodetectors and spectral analysis of Bao in place of the photodetectors of the noninvasive glucometer of Bae because it is merely the use of a known technique with a known device ready for improvement to yield predictable results.
Regarding Claim 7, Bae in view of Bao teach the modified device of claim 1 as stated above. Bae further teaches “the spectrometer further comprises: a light-transmitting medium layer” (¶[0016] & [0064]-[0065] upper/lower substrate; Fig. 6) “located between the optical modulation layer and the photoelectric detection layer” (Fig. 4 & 6). It is clear from Bae that if the upper/lower substrates are made of transparent glass or plastic, and with the layout as described in Fig. 4, that the light-transmitting medium layer (lower substrate) must be in between the optical modulation layer and the photoelectric detection layer.
Regarding Claim 8, Bae in view of Bao teach the modified device of claim 1 as stated above. Bae further teaches “the light source and the spectrometer are respectively provided on both sides of the object to be detected;” (¶[0092] spectrometer detects scattered light transmitted through the object; Fig. 10) “or the light source and the spectrometer are arranged on one side of the object to be detected” (¶[0097] scattered light from the object; Fig. 8 & 11).
Regarding Claim 10, Bae in view of Bao teach the modified device of claim 1 as stated above. Bae further teaches “a blood glucose detection method” (see abstract, ¶[0085] light reflected from skin used to determine blood glucose level); “moving the objected to be detected into a detecting space” (¶[0092] spectrometer detects scattered light transmitted through the object, ¶[0097] scattered light from the object; Figs. 8 & 10-11) “connected with the light source and the spectrometer respectively,” (Figs. 8 & 11 810, Fig. 10 811) “so that the spectrum emitted by the light source passes through the object to be detected and thus the incident light entering the spectrometer is generated” (¶[0092] spectrometer detects scattered light transmitted through the object; Fig. 10); “performing the light modulation on the incident light to obtain the modulated spectrum” (¶[0007] filtered light, ¶[0085] scattered light; Figs. 4-5 & 8 LS); “receiving the modulated spectrum” (¶[0049], [0059]  photodetector receives filtered light; Figs. 1 & 4-5 120).
Bae is silent regarding “providing the differential response with respect to the modulated spectrum; and reconstructing the differential response to obtain the original spectrum”.
Bao further teaches “providing the differential response with respect to the modulated spectrum” (¶[0008] & [0152] differential response); “and reconstructing the differential response to obtain the original spectrum” (¶[0132] reconstruction of the original light spectrum; Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the differential photodetectors and spectral analysis of Bao with the noninvasive glucometer of Bae because it is merely the use of a known technique with a known device ready for improvement to yield predictable results.
Claim(s) 2-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Bao as applied to claim 1 above, and further in view of Yaping et al. (Chinese Patent Publication CN207457534 – cited by applicant, translation provided by applicant), hereinafter Yaping.
Regarding Claim 2, Bae in view of Bao teach the modified device of claim 1 as stated above. Bae further teaches “the optical modulation layer comprises a base plate” (¶[0016] & [0064]-[0065] upper/lower substrate; Fig. 6) “and at least one modulation unit” (¶[0045] & [0066] photonic crystal layer with colloidal particles; Fig. 2 210, Fig. 3 310, Fig. 6 630); “the base plate is provided on the photoelectric detection layer,” (Fig. 4 & 6) “and respective modulation units are located on the base plate” (¶[0064] photonic crystal layer interposed between the upper/lower substrate; Fig. 6). It is clear from Bae that if the upper/lower substrates are made of transparent glass or plastic, and with the layout as described in Fig. 4, that the light-transmitting medium layer (lower substrate) must be in between the optical modulation layer and the photoelectric detection layer.
Bae is silent regarding “each of the modulation units is provided with several modulation holes, and the respective modulation holes in each of the modulation units are arranged into a two-dimensional graphic structure”.
Yaping teaches “each of the modulation units is provided with several modulation holes,” (pg. 4, line 152, micro/nano hole array; Figs. 1, 2c, & 3c) “and the respective modulation holes in each of the modulation units are arranged into a two-dimensional graphic structure” (Figs. 1, 2c, & 3c, two-dimensional groupings of holes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the micro/nano hole array bandpass filter of Yaping in place of the spectrometer of the modified device of Bae because a large number of filters can be placed on a chip due to their small size (see Yaping pg. 2, lines 38-39).
Regarding Claim 3, Bae in view of Bao and Yaping teach the modified device of claim 2 as stated above. Bae is silent regarding “the two-dimensional graphic structure comprises that: all the modulation holes inside respective two-dimensional graphic structures have the same specific cross-sectional shapes and the respective modulation holes are arranged in an array in an order that sizes of structural parameters are gradually varied and/or the respective modulation holes inside the respective two-dimensional graphic structures respectively have a specific cross-sectional shape, and the respective modulation holes are combined and arranged according to the specific cross-sectional shape”.
Yaping further teaches “the two-dimensional graphic structure comprises that: all the modulation holes inside respective two-dimensional graphic structures have the same specific cross-sectional shapes” (Fig. 1  holes are the same shape) “and the respective modulation holes are arranged in an array in an order that sizes of structural parameters are gradually varied” (Fig. 4a different arrays of different sizes); “and/or the respective modulation holes inside the respective two-dimensional graphic structures respectively have a specific cross-sectional shape,” (pg. 4, line 152, specific shapes of the holes) “and the respective modulation holes are combined and arranged according to the specific cross-sectional shape” (Figs. 2c & 3c holes are arranged by size and shape).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape and organization of the holes of Yaping with the modified device of Bae because the specific size/shape of the holes will correspond to a specific wavelength, so grouping alike groups together will create a known filter wavelength with predictable results.
Regarding Claim 4, Bae in view of Bao and Yaping teach the modified device of claim 3 as stated above. Bae is silent regarding “an arrangement order is being arranged row by row or column by column according to a preset period order when the respective modulation holes are arranged and combined according to the specific cross-sectional shape”.
Yaping further teaches “an arrangement order is being arranged row by row or column by column” (Fig. 4a different arrays arranged with specific columns and rows) “according to a preset period order” (pg. 5, lines 190-193 period of holes) “when the respective modulation holes are arranged and combined according to the specific cross-sectional shape” (Figs. 2c & 3c holes are arranged by size and shape).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape and organization of the holes of Yaping with the modified device of Bae because the specific size/shape of the holes will correspond to a specific wavelength, so grouping alike groups together will create a known filter wavelength with predictable results.
Regarding Claim 5, Bae in view of Bao and Yaping teach the modified device of claim 2 as stated above. Bae is silent regarding “a bottom of the modulation hole penetrates the base plate or does not penetrate the base plate”.
Yaping further teaches “a bottom of the modulation hole penetrates the base plate” (pg. 3, line 116, penetrating holes; Fig. 1) “or does not penetrate the base plate” (pg. 6, line 238, photodetector array; Figure 8 holes stop with the photodetector underneath).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the penetrating/nonpenetrating holes of Yaping with the modified device of Bae because it is a mere rearrangement of parts (photodetector directly underneath the holes, nonpenetrating; or further below) that would not have modified the operation of the device and it would merely be an obvious matter of design choice.
Regarding Claim 6, Bae in view of Bao and Yaping teach the modified device of claim 2 as stated above. Bae further teaches “photoelectric detection layer comprises at least one detection unit” (¶[0018] photodiode); “all the detection units are electrically connected through the signal processing circuit layer” (¶[0043] spectrometer includes photodetector, ¶[0086] spectrometer is connected to the processor).
Bae is silent regarding “the photoelectric detection layer comprises at least one detection unit, at least one detection unit is correspondingly provided below each modulation unit of the optical modulation layer, respectively”.
Yaping further teaches “the photoelectric detection layer comprises at least one detection unit,” (pg. 6, line 238, photodetector; Fig. 8 photodetector 6 below hole 2) “at least one detection unit is correspondingly provided below each modulation unit of the optical modulation layer, respectively,” (pg. 6, line 238, photodetector; Fig. 8 photodetector 6 below hole 2) “and all the detection units are electrically connected through the signal processing circuit layer” (pg. 6, line 14, detector converts light into electrical signal output). The disclosure does not explicitly state how the detectors are connected to the processor; however, this is implicit, as the detectors must be connected to the processor in order to output the electrical signals.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the corresponding detection units of Yaping with the modified device of Bae because having a corresponding detection unit below each modulation hole can ensure that the signal is being recorded correctly.
Regarding Claim 13, Bae in view of Bao and Yaping teach the modified device of claim 2 as stated above. Bae further teaches “the spectrometer further comprises: a light-transmitting medium layer” (¶[0016] & [0064]-[0065] upper/lower substrate; Fig. 6) “located between the optical modulation layer and the photoelectric detection layer” (Fig. 4 & 6). It is clear from Bae that if the upper/lower substrates are made of transparent glass or plastic, and with the layout as described in Fig. 4, that the light-transmitting medium layer (lower substrate) must be in between the optical modulation layer and the photoelectric detection layer.
Regarding Claim 14, Bae in view of Bao and Yaping teach the modified device of claim 3 as stated above. Bae further teaches “the spectrometer further comprises: a light-transmitting medium layer” (¶[0016] & [0064]-[0065] upper/lower substrate; Fig. 6) “located between the optical modulation layer and the photoelectric detection layer” (Fig. 4 & 6). It is clear from Bae that if the upper/lower substrates are made of transparent glass or plastic, and with the layout as described in Fig. 4, that the light-transmitting medium layer (lower substrate) must be in between the optical modulation layer and the photoelectric detection layer.
Regarding Claim 15, Bae in view of Bao and Yaping teach the modified device of claim 4 as stated above. Bae further teaches “the spectrometer further comprises: a light-transmitting medium layer” (¶[0016] & [0064]-[0065] upper/lower substrate; Fig. 6) “located between the optical modulation layer and the photoelectric detection layer” (Fig. 4 & 6). It is clear from Bae that if the upper/lower substrates are made of transparent glass or plastic, and with the layout as described in Fig. 4, that the light-transmitting medium layer (lower substrate) must be in between the optical modulation layer and the photoelectric detection layer.
Regarding Claim 16, Bae in view of Bao and Yaping teach the modified device of claim 5 as stated above. Bae further teaches “the spectrometer further comprises: a light-transmitting medium layer” (¶[0016] & [0064]-[0065] upper/lower substrate; Fig. 6) “located between the optical modulation layer and the photoelectric detection layer” (Fig. 4 & 6). It is clear from Bae that if the upper/lower substrates are made of transparent glass or plastic, and with the layout as described in Fig. 4, that the light-transmitting medium layer (lower substrate) must be in between the optical modulation layer and the photoelectric detection layer.
Regarding Claim 17, Bae in view of Bao and Yaping teach the modified device of claim 6 as stated above. Bae further teaches “the spectrometer further comprises: a light-transmitting medium layer” (¶[0016] & [0064]-[0065] upper/lower substrate; Fig. 6) “located between the optical modulation layer and the photoelectric detection layer” (Fig. 4 & 6). It is clear from Bae that if the upper/lower substrates are made of transparent glass or plastic, and with the layout as described in Fig. 4, that the light-transmitting medium layer (lower substrate) must be in between the optical modulation layer and the photoelectric detection layer.
Regarding Claim 18, Bae in view of Bao and Yaping teach the modified device of claim 2 as stated above. Bae further teaches “the light source and the spectrometer are respectively provided on both sides of the object to be detected;” (¶[0092] spectrometer detects scattered light transmitted through the object; Fig. 10) “or the light source and the spectrometer are arranged on one side of the object to be detected” (¶[0097] scattered light from the object; Fig. 8 & 11).
Regarding Claim 19, Bae in view of Bao and Yaping teach the modified device of claim 3 as stated above. Bae further teaches “the light source and the spectrometer are respectively provided on both sides of the object to be detected;” (¶[0092] spectrometer detects scattered light transmitted through the object; Fig. 10) “or the light source and the spectrometer are arranged on one side of the object to be detected” (¶[0097] scattered light from the object; Fig. 8 & 11).
Regarding Claim 20, Bae in view of Bao and Yaping teach the modified device of claim 4 as stated above. Bae further teaches “the light source and the spectrometer are respectively provided on both sides of the object to be detected;” (¶[0092] spectrometer detects scattered light transmitted through the object; Fig. 10) “or the light source and the spectrometer are arranged on one side of the object to be detected” (¶[0097] scattered light from the object; Fig. 8 & 11).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Bao as applied to claim 1 above, and further in view of Poeze et al. (US Patent Publication 2019/0261896), hereinafter Poeze.
Regarding Claim 9, Bae in view of Bao teach the modified device of claim 1 as stated above. Bae further teaches “a data processing module connected to the signal processing circuit layer” (¶[0021] & [0086] processor) “and configured to perform analysis to obtain blood glucose parameters” (¶[0085] analysis for blood glucose level).
Bae is silent regarding “calculation on the original spectrum” and “a data display module connected to the data processing module and configured to display the blood glucose parameters”.
Bao further teaches “calculation on the original spectrum” (¶[0132] reconstruction of the original light spectrum; Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the calculation of the original spectrum of Bao with the modified device of Bae because it is merely the use of a known technique with a known device ready for improvement to yield predictable results.
Poeze teaches a noninvasive glucometer (see abstract) with light passed through a finger (see Fig. 7A). Poeze teaches “a data display module” (¶[0078] display; Figs. 2A-2B 210a) “connected to the data processing module” (¶[0078] signal processor and display) “and configured to display the blood glucose parameters” (Figs. 2A-2B 210a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Poeze with the modified device of Bae because displaying the result blood glucose level to the user will allow them to better track the measurement and watch what they eat.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Bao and Yaping as applied to claim 3 above, and further in view of Przybilla et al. ("Long vs. short-range orders in random subwavelength hole arrays", Optics Express, Vol.20, No. 4, 02/09/2012), hereinafter Przybilla.
Regarding Claim 11, Bae in view of Bao and Yaping teach the modified device of claim 3 as stated above. Bae is silent regarding “when the respective modulation holes are combined and arranged according to the specific cross-sectional shape, the modulation holes are arranged at random positions”.
Yaping further teaches “when the respective modulation holes are combined and arranged according to the specific cross-sectional shape,” (Figs. 2c & 3c holes are arranged by size and shape) Yaping is silent regarding “the modulation holes are arranged at random positions”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape and arrangement of holes of Yaping with the modified device of Bae because the specific size/shape of the holes will correspond to a specific wavelength, so grouping alike groups together will create a known filter wavelength with predictable results.
Przybilla teaches randomness in subwavelength hole arrays and effects on recorded spectrum (see introduction). Przybilla teaches “the modulation holes are arranged at random positions” (Figs. 1b-1h show increased disorder of the subwavelength hole arrays).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the random positioning of the holes of Przybilla with the modified device of Bae because it can maximize the optical transmission and optical resonances of the modulation holes (see Przybilla introduction, lines 10-12).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Bao and Yaping as applied to claim 2 above, and further in view of He et al. (Chinese Patent Publication 102564586 – translation from Espacenet), hereinafter He.
Regarding Claim 12, Bae in view of Bao and Yaping teach the modified device of claim 2 as stated above. Bae is silent regarding “cross-sectional shapes of the modulation holes of a same modulation subunit are different”.
He teaches a miniature spectrometer that utilizes a diffraction hole array structure with spectrum reconstruction (see abstract). He teaches “cross-sectional shapes of the modulation holes of a same modulation subunit are different” (see Fig. 1 different diffraction hole size/shapes are on the same array). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape and arrangement of holes of He with the modified device of Bae because a high-resolution spectrum can be obtained (see He pg.4, ¶5).
Conclusion
The reference Kim et al. (US Patent 6,040,936) is cited but not relied upon. This reference is relevant because it teaches a light filter involving multiple sized holes arranged in different structures (see abstract, Fig. 12B & 13B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A. MARMOR II can be reached on (571)272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/J.D.M./            Examiner, Art Unit 3791